EDSEL A DIXON
                                              (Pro Se Litigant)
                                      732 Weddle Dr. Grapevine, Texas 76051
                                                  682-301-0592

                                                March   3*. 2015
                                                                   FILED mCOURTOFAPPEALS I
                                                                    12th Court of App                                                CASE 9544
IN THE MATTER OF                                                   IN THE DISTRICT COURT
THE MARRIAGE OF

HEATHER DENICE DLXON                                  §
AND                                                   §            OF RAINS COUNTY, TEXAS
EDSEL AMOS DLXON                                      §
                                                      §
IN THE INTEREST OF                                    §
ASHLEY LYNN DLXON,                                    §
MINOR CHILD                                                        354™ JUDICIAL DISTRICT



                                         NOTICE OF APPEAL


   This Notice ofAppeal is filed by Edsel Amos Dixon, Petitioner, a party to this proceeding who seeks
to alter the trial court's judgment or other appealable order.

    1. Thetrial court, cause number, andstyle of this case are as shown in the caption above.

    2. The judgment or order appealed from was signed onJanuary 23, 2015.
    3. Edsel Amos Dixon desires to appeal from all portions of thefadEmentr—-——-—_.
                                                                  rnLc J (M COURT OF APPEALS I
    4. This appeal is being taken to the Twelfth Court ofAppeals. J           L9»rtof AapeateDistrict
    5. This notice is being filed by Edsel Amos Dixon.

                                                                       „ TYLER VEXAS
                                                                       CATHY S. LUSK, CL
                                                                 RespectfiflTy submitted;




                                                                 Edsel Amos Dixon
                                                                 732 Weddle Dr.
                                                                 Grapevine, TX 76051
                                                                                    -    Ti         tn    f—
                                                                                                          m
                                                                                         2=               a
                                                                                                          -n
                                                                                         o"     •   ro    •D
                                                                                         do: :      en    33
                                                                                          ---!__,

                                                                                    1 3P|
                                                                                    13    —1'
                                                                                                    -o
                                                                                                          rn
                                                                                                          o
                                                                                    rn    r.
                                                                                                     CO       o
                                                                                    -m    X.
9544; Dixon                                                                                          en       o
                                                                                                     <3


Notice ofAppeal                                                                                 Page 1 of2
                                        Certificate of Service


 I certify that a true copy ofthis Notice ofAppeal was served inaccordance with rule 9.5 ofthe Texas
          Rules ofAppellate Procedure oneach party or that party's lead counsel as follows:




Party: Heather D. Dixon

Lead Attorney: Craig Black

Address of service: 2510 Lee Street, Greenville, Texas 75402

Method of service: By Certified Mail

Date of Service:;               ,2015




                                       Edsel A. Dixon




9544; Dixon

Notice ofAppeal                                                                          Page 2 of2